Third District Court of Appeal
                                State of Florida

                         Opinion filed September 17, 2014.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                No. 3D14-2199
                    Lower Tribunal Nos. 13-23988, 13-25979
                              ________________

                               Manuel Herrera,
                                     Petitioner,

                                         vs.

                         The State of Florida, et al.,
                                   Respondents.

      A case of original jurisdiction – Habeas Corpus.

     Carlos J. Martinez, Public Defender, and Marti Rothenberg, Assistant Public
Defender, for petitioner.

      Pamela Jo Bondi, Attorney General, and Robert Martinez Biswas, Assistant
Attorney General, for respondents.

Before WELLS, SUAREZ, and SALTER, JJ.

      SUAREZ, J.

      Manuel Herrera seeks a writ of habeas corpus to remedy his detention

without bond. At the defendant’s appearance at the alias capias calendar, the trial

court failed to determine whether Herrera’s failure to appear in court for pre-trial
sounding was willful, and failed to make the necessary findings that “no conditions

of release can reasonably protect the community from risk of physical harm to

persons or assure the presence of the accused at trial.” Art. I, § 14, Fla. Const.; §

907.041(4)(c), Florida Statutes (2014). See Blair v. State, 39 So. 3d 1190 (Fla.

2010). As such, we grant Herrera’s petition for writ of habeas corpus only insofar

as we remand to the trial court for an expedited bond hearing pursuant to section

907.041(4)(c), Florida Statutes (2014).        The trial court’s determination shall

include, but is not limited to, Herrera’s willfulness in failing to appear at his

scheduled pre-trial sounding.     Herrera shall remain in detention pending the

outcome of the hearing.

      Petition granted; remanded for an expedited bond hearing.

      This opinion shall take effect immediately notwithstanding the filing or

disposition of any motion for rehearing.




                                           2